DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 20 recite “ethylene alpha olefin elastomer has a Mooney Viscosity of about 32 to about 41”. As support for such amendment, applicants point to paragraph 0089 and Table 1. However, this portion of the specification does not provide support for the cited phrase given that the examples disclose specific types and amounts of 
Claim 20 is amended to recite “a core layer, a first outside layer, a second outside layer, a first intermediate layer disposed between the first outside layer and the core layer and wherein the first and second intermediate layers each comprise”.  As support for such amendment, applicants point to table 1, and table 2. However, this portion of the specification does not provide support for the cited phrase given that the examples disclose specific types and amounts of composition in each layer while present claim broadly recites any composition for core layer, first outside layer and second outside layer and intermediate layers comprise from about 65 wt% to about 90 wt% based on the total weight of the blend of an ethylene alpha olefin elastomer having either no crystallinity or crystallinity derived from ethylene, having greater than 75 wt% units derived from ethylene and from 10 to 23 wt% units derived from propylene and from about 10 wt% to about 35 wt% based on the total weight of the blend of a propylene polymer having about 40 wt% or more units derived from propylene, including isotactically arranged propylene derived sequences and therefore the cited portion does not provide support for amended claim 20.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudhin et al. (US 2006/0281868) in view of Kaufman et al. (US 6245856).
Regarding claims 1, 6 and 21-23, Sudhin discloses polymer blend composition comprising from 98 to 2 wt.% based on the total weight of the polymer component of an ethylene alpha olefin elastomer having either no crystallinity or crystallinity derived from ethylene (paragraphs 0015 and 0016); and from 2 to 98 wt.% based on the total weight of the polymer component of an propylene polymer having 60 wt.% or more units derived from propylene including isotactically arranged propylene derived sequences (paragraphs 0015 and 0016); wherein the ethylene alpha olefin elastomer and the propylene polymer are prepared in spate reactors arranged in parallel configuration (paragraphs 0099, 0115). Sudhin discloses the propylene polymer has a heat of fusion 50 J/g to 75 J/g (paragraph 0086).
Sudhin does not disclose the amounts of ethylene and propylene as claimed in present claim.
Kaufman discloses thermoplastic olefin composition comprising ethylene alpha olefin elastomer (abstract) wherein the elastomer contains 45 to 90 wt% of ethylene and 
It would have been obvious to one of ordinary skill in the art to use the ethylene and propylene contents of Kaufman in the elastomer of Sudhin to impart flexibility and impact strength. Given that Sudhin in view of Kaufman discloses the same ethylene alpha olefin elastomer as claimed in present claim, including the same amount of monomers as claimed, it is clear that the ethylene alpha olefin elastomer of Sudhin in view of Kaufman would possess the same viscosity as claimed in present claim.
Alternatively, although if Sudhin does not disclose polymer are prepared in separate reactors arranged in parallel configuration, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sudhin meets the requirements of the claimed polymer blend, Sudhin clearly meets the requirements of the present claims.
Regarding claim 2, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the composition is a reactor blend of the ethylene alpha elastomer and the propylene polymer (paragraphs 0015-0016).
Regarding claims 3-5, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein given that Sudhin in view of Kaufman discloses the same polymer blend composition as claimed in present claims, it is clear that the polymer blend composition of Sudhin in view of Kaufman would intrinsically possess the same properties as present claims.
Regarding claim 7, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the propylene polymer is prepared using a metallocene catalyst (paragraph 0146).
Regarding claim 8, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the polymer is substantially free of diene units given that its optional (paragraph 0047, 0093).
Regarding claim 10, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the blend is present in an article in an amount of 5 to 80 wt.% (paragraphs 0015, 0016 and 0215).
Regarding claim 11, Sudhin in view of Kaufman discloses the article of claim 10, wherein Sudhin discloses the article can be any articles including automotive applications such as panels and dash board skins (paragraphs 0215-0216) which would obviously have to be a multilayer or a monolayer film.
Regarding claim 12, Sudhin in view of Kaufman discloses the article of claim 10 but is silent with respect to the article is a blown film.
Although Sudhin in view of Kaufman does not disclose the article is a blown film, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sudhin in view of Kaufman meets the requirements of the claimed article, Sudhin in view of Kaufman clearly meets the requirements of the present claims.
Regarding claim 13, Sudhin in view of Kaufman discloses the article of claim 1, but is silent with respect to seal energy. Given that Sudhin in view of Kaufman discloses the same polymeric composition as presently claimed, it is clear that the seal energy of the film of Sudhin in view of Kaufman would intrinsically be the same as present claim.

Response to Arguments

Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive.
With respect to 112 rejection, applicant stated that the claim is now amended to require the ethylene elastomer have a Mooney Viscosity of about 32 to about 41. However, the 112, first paragraph, rejection still applies as explained above.
Applicant argues that Kaufman discloses ethylene propylene elastomers having Mooney Viscosities greater than 50 in table II. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Further, it is noted that the examples only disclose specific tradenames elastomer.
Applicant argues that no person having ordinary skill in the art would have sought to reduce the Mooney Viscosity of the elastomer disclosed therein. However, note that while Kaufman does not disclose all the features of the present claimed invention, Kaufman is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely ethylene alpha olefin elastomer wherein the elastomer contains 45 to 90 wt% of ethylene and therefore propylene is present in an amount of 10 to 55 wt% to impart flexibility and impact strength, and in combination with the primary reference, discloses the presently claimed invention. Further, the Patent and Trademark Office can require Applicant to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787